Name: 2007/360/EC: Council Decision of 29 May 2007 on the conclusion of Agreements in the form of Agreed Minutes between the European Community and the Federative Republic of Brazil, and between the European Community and the Kingdom of Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) relating to the modification of concessions with respect to poultry meat
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  animal product;  tariff policy;  European construction;  America
 Date Published: 2007-05-30

 30.5.2007 EN Official Journal of the European Union L 138/10 COUNCIL DECISION of 29 May 2007 on the conclusion of Agreements in the form of Agreed Minutes between the European Community and the Federative Republic of Brazil, and between the European Community and the Kingdom of Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) relating to the modification of concessions with respect to poultry meat (2007/360/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 5 May 2006, the Council authorised the Commission to open negotiations under Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) with a view to modify the bound duties on three poultry meat products provided for in EC Schedule CXL annexed to the GATT 1994. The Commission notified to the World Trade Organisation its intention to modify concessions for salted poultry meat under heading 0210 99 39 and to extend the negotiations to cooked chicken meat under heading 1602 32 19 and to turkey meat preparations under heading 1602 31 of the Combined Nomenclature (CN). (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has reached Agreements in the form of Agreed Minutes with the Federative Republic of Brazil, holding a principal supplying interest in products of CN codes 0210 99 39, 1602 31 and holding a substantial interest in products of CN codes 1602 32 19, on 6 December 2006, and with the Kingdom of Thailand, holding a substantial interest in products of CN code 0210 99 39, and a principal supplying interest in products of CN code 1602 32 19, on 23 November 2006. (4) The Agreements should be approved. (5) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of Agreed Minutes between the European Community and the Federative Republic of Brazil, and between the European Community and the Kingdom of Thailand, pursuant to Article XXVIII of the GATT 1994 relating to the modification of concessions with respect to poultry meat are hereby approved on behalf of the Community. The texts of the Agreements are attached to this Decision. Article 2 The measures necessary for the implementation of this Decision shall be adopted in accordance with the procedure referred to in Article 3(2). Article 3 1. The Commission shall be assisted by the Management Committee for Poultry meat and Eggs. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements in order to bind the Community (2). Done at Brussels, 29 May 2007. For the Council The President J. PLEWA (1) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (2) The date of entry into force of the Agreements will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREED MINUTES between the European Community and the Federative Republic of Brazil Negotiations under Article XXVIII of GATT 1994 relating to the modification of concessions with respect to poultry provided for in EC Schedule CXL annexed to GATT 1994. In the negotiations between the European Community (hereinafter EC) and the Federative Republic of Brazil (hereinafter Brazil) under Article XXVIII of GATT 1994 for the modification of concessions with respect to poultry provided for in EC Schedule CXL annexed to the General Agreement on Tariffs and Trade 1994 (GATT 1994), the Delegations of the Commission of the European Communities and Brazil reached the Agreement outlined below. The Delegations of the Commission of the European Communities and Brazil will submit this Agreement for approval to their respective authorities. 1. Bound Rates of Duty: the bound rate of duty for items 0210 90 20 (currently 0210 99 39), 1602 31 and 1602 32 19 shall be EUR 1 300/tonne, EUR 1 024/tonne and EUR 1 024/tonne respectively. 2. Tariff Rate Quotas (TRQs): the EC shall open the following annual TRQs: (a) for item 0210 90 20 (salted) a quota of 264 245 tonnes, of which 170 807 tonnes shall be allocated to Brazil. The in-quota rate shall be 15,4 % ad valorem; (b) for item 1602 31 (turkey) a quota of 103 896 tonnes, of which 92 300 tonnes shall be allocated to Brazil. The in-quota rate shall be 8,5 % ad valorem; (c) for item 1602 32 19 (cooked) a quota of 250 953 tonnes, of which 79 477 tonnes shall be allocated to Brazil. The in-quota rate shall be 8 % ad valorem. 3. Imports under the TRQs referred to in paragraph 2 shall take place on the basis of certificates of origin issued in a non-discriminatory way by the competent authorities in Brazil. 4. The concessions contained in the present Agreement shall be subject to the modalities eventually agreed to in the DDA of WTO. 5. The quota volumes allocated among the countries with principal supplying interest and substantial interest shall follow the general principles of GATT Article XIII. The concessions that may result from the application of such principles shall not be less favourable than those negotiated under the present Agreement. 6. The two Parties commit themselves to implement the provisions of this Agreement as soon as possible in accordance to their internal procedures. 7. At the request of either Party to the present Agreement, consultations shall take place in relation to the implementation of the present Agreement. Done at Brussels on the twenty-ninth day of May in the year two thousand and seven. For the European Community For the Federative Republic of Brazil AGREED MINUTES between the European Community and the Kingdom of Thailand Negotiations under Article XXVIII of GATT 1994 relating to the modification of concessions with respect to poultry provided for in EC Schedule CXL annexed to GATT 1994. In the negotiations between the European Community (hereinafter EC) and the Kingdom of Thailand (hereinafter Thailand) under Article XXVIII of GATT 1994 for the modification of concessions with respect to poultry provided for in EC Schedule CXL annexed to the General Agreement on Tariffs and Trade 1994 (GATT 1994), the Delegations of the Commission of the European Communities and Thailand reached the Agreement outlined below. 1. Bound Rates of Duty: the bound rate of duty for items 0210 90 20 (currently 0210 99 39) and 1602 32 19 shall be EUR 1 300/tonne and EUR 1 024/tonne respectively. 2. Tariff Rate Quotas (TRQs): the EC shall open the following annual TRQs: (a) for item 0210 90 20 (salted) a quota of 264 245 tonnes, of which 92 610 tonnes shall be allocated to Thailand. The in-quota rate shall be 15,4 % ad valorem; (b) for item 1602 32 19 (cooked) a quota of 250 953 tonnes, of which 160 033 tonnes shall be allocated to Thailand. The in-quota rate shall be 8 % ad valorem. 3. Imports under the TRQs referred to in paragraph 2 shall take place on the basis of certificates of origin issued in a non-discriminatory way by the competent authorities in Thailand. 4. The concessions contained in the present Agreement shall be subject to the modalities eventually agreed to in the DDA of WTO. 5. The quota volumes allocated among the countries with principal supplying interest and substantial interest shall follow the general principles of GATT Article XIII. The concessions that may result from the application of such principles shall not be less favourable than those negotiated under the present Agreement. 6. The two Parties commit themselves to implement the provisions of this Agreement as soon as possible in accordance to their internal procedures. 7. At the request of either Party to the present Agreement, consultations shall take place in relation to the implementation of the present Agreement. Done at Brussels on the twenty-ninth day of May in the year two thousand and seven. For the European Community For the Kingdom of Thailand